Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims Status
	Claims 1-20 are being considered for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8-9, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones (PG Pub No. US2012/0013471).

Regarding Claim 1, Jones discloses a power distribution busway joint monitoring sensor assembly comprising (Paragraph 0021; distributed system configured to monitor busway bolt temperature):

a first sensor configured to measure a first position temperature at a first position and generate a first signal indicative of the first position temperature, wherein the first position is proximate to a busway joint (Paragraph 0022-0027, figure 1-4; local bolt sensing unit including bolt temperature sensor in area of each joint);
a sensor base coupled to said first sensor and said busway joint cover and configured to retain said first sensor in the first position (Paragraph 0004, 0022-0027, figure 1-4; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts, bolt temperature sensor affixed to the bolt, figures show sensor base coupled to bolt, which couples busway segments in a busway system 10);
a second sensor configured to measure a second position temperature at a second position and generate a second signal indicative of the second position temperature, wherein the second position is different from the first position (Paragraph 0022-0027, figure 1-4; plurality of sensors, ambient temperature sensing unit, spaced apart from the bolt temperature sensing unit);
a sensor controller in communication with said first sensor and said second sensor, said sensor controller configured to i) receive the first signal and the second signal, ii) process the first signal and the second signal, and iii) generate a processed first signal and a processed second signal (Paragraph 0022-0027, figure 1-4; local processor 410 may receive inputs from the bolt temperature sensors and ambient temperature sensors, transceiver may communicate sensor data to the central server unit); and


Regarding Claim 2, Jones discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 1, 


Regarding Claim 4, Jones discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 1, 
wherein said second sensor is located remotely from the busway joint (Paragraph 0022-0027, figure 1-4; plurality of sensors, ambient temperature sensing unit, spaced apart from the bolt temperature sensing unit).

Regarding Claim 8, Jones discloses a power distribution busway assembly comprising (Paragraph 0004, 0020-0030; electrical power distribution system, busway assembly):
a first busway comprising a first busbar (Paragraph 0004, 0022-0031, figures 1-4; busway including conductor bars, first busway described and illustrated in figures),
a second busway comprising a second busbar (Paragraph 0004, 0022-0031, figures 1-4; busway including conductor bars, second busway described and illustrated in figures),
a busway joint comprising a joint stack coupled between said first busbar and said second busbar (Paragraph 0004, 0022-0031, figures 1-4; busway including conductor bars, busway joint stack between first and second bus bars described and illustrated in figures); an
a power distribution busway joint monitoring sensor assembly comprising (Paragraph 0021; distributed system configured to monitor busway bolt temperature):
a busway joint cover (Paragraph 0004; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts);

a sensor base coupled to said first sensor and said busway joint cover and configured to retain said first sensor in the first position (Paragraph 0004, 0022-0027, figure 1-4; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts, bolt temperature sensor affixed to the bolt, figures show sensor base coupled to bolt, which couples busway segments in a busway system 10);
a second sensor configured to measure a second position temperature at a second position and generate a second signal indicative of the second position temperature, wherein the second position is different from the first position (Paragraph 0022-0027, figure 1-4; plurality of sensors, ambient temperature sensing unit, spaced apart from the bolt temperature sensing unit); and
a sensor controller in communication with said first sensor and said second sensor, said sensor controller configured to i) receive the first signal and the second signal, ii) process the first signal and the second signal, and iii) generate a processed first signal and a processed second signal (Paragraph 0022-0027, figure 1-4; local processor 410 may receive inputs from the bolt temperature sensors and ambient temperature sensors, transceiver may communicate sensor data to the central server unit); and
a system controller in communication with said sensor controller, said system controller configured to i) receive the processed first signal and the processed second signal, ii) determine a temperature differential between the first position temperature and the second position 

Regarding Claim 16, Jones discloses the method in accordance with Claim 15, 
wherein coupling a sensor base to a busway joint cover further comprises (Paragraph 0004, 0022-0027, figure 1-4; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts, bolt temperature sensor affixed to the bolt, figures show sensor base coupled to bolt, which couples busway segments in a busway system 10):

forming a busway joint cover opening using a busway joint cover opening guide hole located in the template (Paragraph 0004, 0022-0027, figure 1-4; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts, bolt temperature sensor affixed to the bolt, figures show sensor base coupled to bolt, which couples busway segments in a busway system 10, figure 1 illustrates busway joint openings with bolt).

Apparatus claims (9, 11, and 14) are drawn to the apparatus as claimed in claims (2, 4, and 7).  Therefore apparatus claims (9, 11, and 14) corresponds to apparatus claim (2, 4, and 7), and are rejected for the same reasons of anticipation as used above.

Method claim (15 and 18) are drawn to the corresponding apparatus as claimed in claims (1 and 4).  Therefore method claims (15 and 18) correspond to apparatus claims (1 and 4), and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (PG Pub No. US 2012/0013471) in view of Bell et al. (PG Pub No. US 2002/0105436).

Regarding Claim 3, Jones discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 1, 
But does not disclose:
wherein said first sensor and said second sensor are each 100 kohm thermistors.
In the same field of temperature sensor devices for electronics, Bell et al. discloses a known temperature sensor comprising a 100 kohm thermistor (paragraph 0042; precision thermistor having a resistance of 100kohm).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Jones and Dougherty to incorporate the teachings of Bell et al. to include a temperature sensors comprising a 100kohm thermistor. Doing so would be advantageous for the reasons disclosed by Bell et al., including, lower power consumption and better precision temperature sensing.

Apparatus claim (10) is drawn to the apparatus as claimed in claims (3).  Therefore apparatus claim (10) corresponds to apparatus claim (3), and are rejected for the same reasons of obviousness as used above.

Method claims (17 and 19) are drawn to the corresponding apparatus as claimed in claim (3).  Therefore method claims (17 and 19) corresponds to apparatus claims (3), and are rejected for the same reasons of obviousness as used above.

Claims 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (PG Pub No. US 2012/0013471) in view of Luo et al. (PG Pub No. US 2013/0273281).

Regarding Claim 5, Jones discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 1, 
But does not disclose a sensor assembly:
wherein said sensor base comprises a non-conductive plastic material having an Underwriters Laboratories (UL) burn test (V) rating of 94.
In the same field of sensor housing and electrical components, Luo et al. discloses a known sensor assembly:
wherein said sensor base comprises a non-conductive plastic material having an Underwriters Laboratories (UL) burn test (V) rating of 94 (Paragraph 0022, 0085; polyarylene sulfide composition may be used in forming all components including sensor housings, composition can meet flammability standards according to the UL 94 Vertical burn test procedure).

Apparatus claim (12) is drawn to the apparatus as claimed in claims (5).  Therefore apparatus claim (12) corresponds to apparatus claim (5), and is rejected for the same reasons of obviousness as used above.

Claims 6, 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (PG Pub No. US 2012/0013471) in view of Liu et al. (PG Pub No. US 2016/0231286).

Regarding Claim 6, Jones discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 1, 
wherein the sensor base is coupled to a busway joint cover,(Paragraph 0004, 0022-0027, figure 1-4; a busway in an overall protective metallic housing joined together during field installation using a bolt secured busway joint that is secured with one or more joint bolts, bolt temperature sensor affixed to the bolt, figures show sensor base coupled to bolt, which couples busway segments in a busway system 10),
But does not disclose:
wherein said sensor base is threaded to receive a first nut and a second nut, and 
wherein said first nut is positioned against an outer face of said busway joint cover and said second nut is positioned against an inner face of said busway joint cover.
In the same field of sensor assemblies, Liu et al. discloses a known device:
wherein said sensor base is threaded to receive a first nut and a second nut (Paragraph 0041, figure 1; sensor base fixing frame is formed with threads to receive a first and second nut, threads shown in figure), and 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Jones to incorporate the teachings of Liu et al. to include a sensor base formed with threads to receive a first and second nut arranged on opposite sides of the busway cover. Doing so would help ensure accurate placement of sensors to provide accurate sensor results as disclosed by Liu et al. (Paragraph 0005, 0047).

Regarding Claim 7, the combination of Jones and Liu et al. discloses the power distribution busway joint monitoring sensor assembly in accordance with Claim 6, 
wherein the predetermined threshold temperature is approximately 50 degrees Celsius (Jones, Paragraph 0030; busway joints may have normal temperature range of 55 degrees Celsius above ambient).

Apparatus claim (13) is drawn to the apparatus as claimed in claims (6).  Therefore apparatus claim (13) corresponds to apparatus claim (6), and is rejected for the same reasons of obviousness as used above.

Method claim (20) is drawn to the corresponding apparatus as claimed in claim (6).  Therefore method claim (20) corresponds to apparatus claim (6), and is rejected for the same reasons of obviousness as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on (571)-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/Supervisory Patent Examiner, Art Unit 2687